Citation Nr: 1615781	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-16 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in June 1987, from January to July 1997, and from February to November 2003.  He served in Southwest Asia from May to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board, in pertinent part, remanded the case for additional development in March 2011 and November 2014.


FINDINGS OF FACT

1.  A lumbar spine disability was not manifest during active service nor was arthritis manifest within a year of discharge; and, the preponderance of the evidence fails to establish a present that the Veteran's diagnosed arthritis of the lumbar spine is the result of his active service.  

2.  A cervical spine disability was not manifest during active service nor was arthritis manifest within a year of discharge; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed cervical myositis is the result of his active service.



CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A cervical spine disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in April 2008.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, Social Security Administration (SSA) records, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Specific consideration was given to his history of falling while in service and experiencing lumbar and cervical pain since that time. VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran's service representative argues that the most recent examination was inadequate because he cited to a February 6, 2006, report, and that that report could not be located.  He maintained that this deficiency weakened the probative value of the opinion.  However, on review, a copy of the February 6, 2006, treatment report identified by the February 2015 VA examiner is contained in the electronic record.

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  There is no indication that the Veteran or his representative did not understand the issues or what evidence would help substantiate the claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).
Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable to the issues of manifest arthritis in the present case.

VA regulations also provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Oct. 16, 2012).  The Veteran in this case is shown to have served in Southwest Asia and these regulations are applicable to his claims.

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  "The very essence of an undiagnosed illness is that there is no diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").  

The Veteran contends that during active service in 2003 he sustained lumbar and cervical spine injuries when he fell from a treadmill.  He testified that he experienced pain at that time and that his symptoms had continued after service.  He reported he was treated for lumbar or cervical spine disorders during active service.  Service treatment records are negative for evidence of complaints, treatment, or diagnosis of a chronic cervical or lumbar condition.  There are also no references to the fall.  However, in support of his claims he provided a statement from a fellow serviceman who recalled his having complained of back pain after a fall.  

VA treatment records show that an April 2004 examination of the Veteran's musculoskeletal system revealed intact range of motion with no evidence of deformity.  Reports dated February 6, 2006, noted the Veteran reported a four month history of low back pain with no history of trauma.  An X-ray study was conducted and a diagnosis of degenerative disc disease at L5/S1 was provided.  Reports dated in August 2006 noted complained of lumbar and cervical spine pain with pain beginning in 2006.  A February 2007 report included diagnoses of polyarthralgia and osteopenia.  An August 2009 report noted the Veteran had been involved in a recent motor vehicle accident (MVA) and provided a diagnosis of cervicalgia status post MVA.  

VA examination in February 2011 included a diagnosis of degenerative disc disease of the lumbar spine with T10 compression fracture.  The examiner found that it was less likely that the Veteran's thoracolumbar spine disorder had its onset or was related to service.  It was noted that a fellow service had provided evidence of the Veteran's back injury in service, but that there was no evidence he had experienced chronic back pain since service and that a February 2006 report indicated a history of back pain over four months.  A February 2011 VA treatment report noted that with osteopenia or osteoporosis there was a risk of fracture with any fall.  A November 2013 examination report included a diagnosis of thoracolumbar degeneration without opinion as to etiology.

VA examinations in February 2015 included diagnoses of lumbar spine degenerative spondylosis and degenerative discogenic disease and cervical myositis.  It was noted that the Veteran reported having low back and cervical pain after falling from a treadmill during active service, but that it was less likely that his lumbar and cervical spine disorders were incurred in or caused by an in-service injury, event, or illness.  The examiner found that there was no evidence of lumbar spine arthritis or cervical myositis during active service or within one of separation, that osteopenia did not cause arthritis and was not manifest during active service, and that treatment records dated February 6, 2006, documented a four month evolution of low back pain.  

Based upon the evidence of record, the Board finds that chronic lumbar and cervical spine disabilities were not manifest during active service nor was arthritis manifest within a year of discharge.  The preponderance of the evidence demonstrates that the Veteran's osteopenia was not manifest during active service and also fails to establish present lumbar or cervical spine disorders as a result of service, an undiagnosed illness, or medically unexplained chronic multisymptom illness.  As the Veteran's chronic lumbar and cervical spine symptoms have been attributed to known clinical diagnoses, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98; Stankevich, 19 Vet. App. at 472; Gutierrez, 19 Vet. App. at 10.  The opinions of the February 2015 VA examiner are persuasive.  The examiner is shown to have reviewed of the evidence of record and the evidence as to the Veteran's history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Veteran's claimed history of an injury in service is support by a statement from a fellow serviceman; however, the Board finds the Veteran's report of continued lumbar and cervical spine symptomatology since service are found to be not credible due to inconsistency with the other evidence of record.  Service treatment records are again silent for complaints, treatment, or diagnosis of a chronic back or neck disability.  Such is significant as he was seen for various other ailments during his active duty such as rashes, knee pain, and arm pain.  In an October 2003 assessment of health problems, which would have been after the alleged fall, the Veteran denied any recent injuries and also made no mention of back and/or neck pain even though other problems were identified.  The Veteran similarly made no reference to back and neck problems when he filed his initial claim for VA benefits in December 2003.  The absence of a report of neck and back pain, during which time other physical ailments were identified, is evidence against the claim.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, is 114 (2d Cir.1976) as recognizing the widely held view that "'[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur'").  Indeed, in a February 2006 post-service treatment note, the Veteran specifically reported the onset of low back pain approximately four month earlier.  In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

Consideration has been given to the Veteran's personal assertion that that his present lumbar and cervical spine disabilities are related to active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Arthritis, osteopenia, and chronic spine disabilities are not conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report symptoms such as pain, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinion is also outweighed by the medical opinions of record.  

In conclusion, the Board finds that service connection for lumbar and cervical spine disabilities are not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against these claims. 


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a cervical spine disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


